ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
SoCo Contracting, Inc.                          ) ASBCA Nos. 62218-ADR, 62219-ADR
                                                )
Under Contract No. FA4803-14-C-0003             )

APPEARANCES FOR THE APPELLANT:                     Harry Z. Rippeon, III, Esq.
                                                   Gesue A. Staltari, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Lori R. Shapiro, Esq.
                                                    Trial Attorney

            OPINION BY ADMINISTRATIVE JUDGE CATES-HARMAN

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

        It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $486,094.37,
consistent with the terms of the settlement agreement. This amount is inclusive of Contract
Disputes Act interest. No further interest shall be paid.

       Dated: November 15, 2021



                                                   STEPHANIE CATES-HARMAN
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals




       (Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62218-ADR, 62219-ADR,
Appeals of SoCo Contracting, Inc., rendered in conformance with the Board’s Charter.

      Dated: November 16, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2